Citation Nr: 0920286	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-29 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.  

3.  Entitlement to service connection for COPD.  

4.  Entitlement to service connection for gastroesphogeal 
reflux disease (GERD).  

5.  Entitlement to service connection for residuals of a head 
injury, to include a scar and a hole in the skull.  

6.  Entitlement to an initial evaluation in excess of 0 
percent, prior to November 30, 2007, for a bilateral hearing 
loss disability.  

7.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
August 1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

Service connection for a bilateral hearing loss disability 
was established in a May 2006 rating decision, and a 0 
percent disability evaluation was assigned, from October 11, 
2005.  By rating decision dated in January 2008, the 
evaluation for the service-connected bilateral hearing loss 
disability was increased to 10 percent, from November 30, 
2007.  The Board notes that since the increase to 10 percent, 
from November 30, 2007, did not constitute a full grant of 
the benefits sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In February 2008, the Veteran withdrew his hearing request.  

The issue of entitlement to service connection for GERD and 
residuals of a head injury, to include a scar and hole in the 
skull, and in regard to the evaluation of a bilateral hearing 
loss disability are being remanded and are addressed in the 



REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for COPD, pulmonary hemorrhage, and 
peptic ulcer disease was denied in an April 1993 rating 
decision.  The Veteran did not file a notice of disagreement.

2.  Service connection for COPD due to hemoptysis was denied 
in a January 1999 rating decision.  The Veteran did not file 
a notice of disagreement.  

3.  Evidence submitted since the April 1993 rating decision 
and the January 1999 rating decision relates to an 
unestablished fact necessary to substantiate the claims in 
regard to a pulmonary disorder and a gastrointestinal 
disorder.  

4.  COPD is attributable to service.  


CONCLUSIONS OF LAW

1.  The April 1993 and January 1999 rating decisions, which 
denied entitlement to service connection for COPD, pulmonary 
hemorrhage, and peptic ulcer disease are final.  Evidence 
submitted since the decisions is new and material and the 
claims are reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  COPD was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claim is being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The issues of entitlement to service connection for COPD, 
pulmonary hemorrhage, and peptic ulcer disease were 
previously addressed and denied by the AOJ in April 1993.  In 
addition, in a January 1999 rating decision, the AOJ 
determined that service connection for COPD due to hemoptysis 
was not warranted.  

At the time of the prior decisions, the record included the 
service records, post-service medical records, and the 
Veteran's statements.  The evidence was reviewed and service 
connection for COPD, pulmonary hemorrhage, and peptic ulcer 
disease was denied because the AOJ determined that the 
evidence did not establish that the any of the claimed 
disorders were related to service.  The Veteran did not file 
a notice of disagreement and the decisions in regard to those 
issues are final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

Since that determination, in October 2002, the Veteran has 
applied to reopen his claims of entitlement to service 
connection for a respiratory disorder and a gastrointestinal 
disorder.  The evidence submitted since the prior final 
denials is new and material.  The evidence added to the 
record includes a May 2007 private record in which the 
examiner stated that while a review of x-ray examination 
reports showed COPD with no characteristic signs of 
asbestosis, it was at least as likely as not that the 
Veteran's lung problems were due, in part, to his asbestos 
exposure.  In addition, an April 2006 VA opinion notes that 
while VA Form 2507 notes an ulcer during service, and while 
the examiner was unable to locate the in-service document in 
that regard, if the Veteran had had an ulcer during service, 
the opinion would be that the Veteran's GERD was related to 
service because GERD was caused by the same type of problem 
that would cause an ulcer.  The Board finds the evidence 
submitted since the prior final denial is new and material.  

As reflected in the April 1993 rating decision, at the time 
of the prior denial, the AOJ determined that there was no 
evidence relating the disorders to service.  The evidence 
added to the record relates to an unestablished fact 
necessary to substantiate the claim, and, if accepted as 
true, appears to raise a possibility that a pulmonary 
disorder and/or a gastrointestinal disorder is related to 
service. The Board finds that the Veteran has submitted new 
and material evidence.  Therefore, the claims for service 
connection for pulmonary disorder and a gastrointestinal 
disorder are reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).  

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he has a COPD related to service, 
to include as a result of exposure to asbestos, and as 
reflected in the September 2007 supplemental statement of the 
case, exposure to an amount of asbestos which could have an 
adverse health effect has been verified.  The Board notes 
that record reflects service aboard the USS Yellowstone, USS 
Bigelow and USS Dickson.  Having reviewed the record, the 
Board concludes that a finding in favor of service connection 
for COPD is supportable.  

Initially, the Board notes that the lungs and chest were 
normal at service entrance in December 1954.  To the extent 
that the records, to include a September 1958 examination 
report, note a history of childhood pertusis, no respiratory 
disorder is noted at service entrance, and the Board notes 
that a January 1959 service treatment record clearly and 
unmistakably states that a pulmonary hemorrhage did not exist 
prior to service.  There is no clear and unmistakable 
evidence showing that a respiratory/pulmonary disorder 
existed prior to service entrance, and the Board finds that 
the Veteran is entitled to the presumption of soundness at 
service entrance.  38 C.F.R. § 3.304(b).  

Next, the Board notes that a determination as to whether a 
pulmonary disorder is related to service requires competent 
evidence.  The Board notes that the Veteran is competent to 
report his symptoms.  As a layman, however, his opinion alone 
is not sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In October 1998, the Veteran's private doctor stated that it 
was at least as likely as not that the cause of the 
documented in-service pulmonary bleeding and hemoptysis was 
also responsible for his current breathing problems, to 
include COPD.  The examiner noted no lung disease or 
hemoptysis prior to service entrance, no sign of pulmonary 
disease at the time of service entrance, and multiple 
episodes of hemoptysis or coughing up of blood during 
service.  While the December 1998 VA examiner noted that 
intermittent hemoptysis could be from exacerbations of COPD 
over the years, the October 1998 doctor stated that it was 
quite unusual for an individual to experience multiple 
episodes of hemoptysis of undetermined etiology over the 
course of many years, especially at the youthful age at which 
the onset of symptoms occurred during this Veteran's service.  

In addition, the October 1998 private examiner stated that 
while no etiology for the disorder was identified during 
service, the Veteran's own account and the account of 
witnesses, as reflected in a February 2007 statement 
submitted in that regard, confirmed that the bleeding was 
rather substantial and easily visible establishing the 
existence of a cause for the symptoms, although the cause 
went unidentified during service.  In addition, the December 
1998 VA examiner noted that it was possible that the 
Veteran's pneumonia during boot camp caused structural damage 
to his bronchioles, causing some bronchiectases, with noted 
aggravation from cigarette smoking, as echoed in the April 
2006 VA opinion.  The Board notes that while no pulmonary 
disease was noted on chest x-ray examinations in December 
1958, the reports were noted to show tenting of the right 
hemidiaphragm and evidence of pleural reaction involving the 
right lower lung field, laterally, most noticeable in the 
seventh anterior interspace, laterally.  

In addition, while the April 2006 VA examiner noted only one 
episode of coughing up of blood during service, diagnosed as 
an acute respiratory infection or pharyngitis, the December 
1958 service treatment records reflect not only complaints of 
a productive cough for one week associated with coughing up 
blood-streaked sputum for one day, but also a history of 
hemoptysis without sputum one month earlier, and in March 
1965, complaints of hemorrhaging internally, coughing up dark 
red blood, and a history of the same type of attack in 
December 1958 and in January 1959 was noted, and the 
impression was bleeding, probably from bronchitis 


or nasopharynx.  The Board notes that on the accompanying 
medical history to a September 1959 examination report, the 
Veteran indicated that he had coughed up blood.  

The October 1998 private examiner specifically stated that 
the bleeding began during active duty, continued on an 
intermittent basis during active duty and that it was more 
than likely that the Veteran's lung disorder, to include 
COPD, were related to service.  In May 2007, the Veteran's 
private doctor stated that while the April 2006 VA x-ray 
examinations of the chest showed COPD but no characteristic 
signs of asbestosis, the documented in-service pulmonary 
symptoms established that it was at least as likely as not 
that the Veteran's lung problems are due, in part, to 
asbestos exposure.  

In this case the evidence is in equipoise and in resolving 
all doubt in favor of the Veteran, the Board finds that the 
evidence supports service connection for COPD.  This 
represents a full grant in regard to service connection for a 
pulmonary disorder.  


ORDER

The application to reopen the claims of entitlement to 
service connection for a pulmonary disorder and a 
gastrointestinal is granted.

Service connection for COPD is granted.  


REMAND

Initially, the Board notes that in an April 2007 statement, 
the Veteran's attorney identified VA treatment records, dated 
from October 31, 2005 to March 20, 2007.  In that regard, the 
Board notes that while VA treatment records associated with 
the claims file include an active medication list with noted 
expiration dates to include a March 21, 2007 expiration date, 
VA treatment records dated subsequent to January 2007 are not 
associated with the claims file.  

In addition, the Veteran asserts that he has GERD related to 
service.  A December 1992 VA Form 21-526 reflects the 
Veteran's report of having had an ulcer in 1956 during 
service aboard the USS Dickson.  The Board notes that service 
treatment records dated in 1956 are not associated with the 
claims file.  In a March 2007 Informal Conference Report, it 
was noted that instead of having had an examination for 
gastrointestinal symptoms during service, he was examined for 
hemorrhoids.  In addition, the Board notes that the April 
2006 VA examiner stated that the 1993 VA examination report 
(VA Form 2507) noted an ulcer during active duty but that the 
service record in that regard could not be located.  The 
examiner stated that if there was evidence of an ulcer during 
service, the opinion would be that the Veteran's GERD was 
related to activity duty because the causes of an ulcer were 
the same or similar to those causing GERD.  

In addition, a Sick Call Treatment Record notes a laceration 
to the scalp on May 25, 1956, and a cut on the top of head on 
November 16, 1961 during service aboard the USS Yellowstone 
was noted to have been cleansed followed by application of 
light dressing.  In a September 2007 statement in support of 
the claim, the Veteran noted that during service aboard the 
USS Dickson, he fell into a port hole injuring his head with 
residuals to include a scar and an indentation/hole in his 
head.  There is insufficient evidence to determine whether 
the Veteran has residual disability due to an in-service 
head/skull injury. 

Lastly, the Veteran was afforded a VA audiological 
examination in April 2007.  The Board notes that an 
examination for hearing impairment for VA purposes should 
results of puretone thresholds identified at 1,000, 2,000, 
3,000 and 4,000 Hertz.  Although it is not required that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted, in this 
case, the Board finds that further development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
relevant VA treatment records, dated after 
January 2007.  All records obtained should 
be associated with the claims file.  

2.  The AOJ should attempt to obtain 
treatment/clinical records in association 
with the Veteran's service aboard the USS 
Dickson, to include any sick reports 
(MO5).  All efforts in that regard should 
be documented in the claims file.

3.  The AOJ should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any residuals of an 
in-service injury to the head/skull.  The 
claims file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
the remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion whether it 
is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50% likelihood) that the veteran has 
any identified residuals of the documented 
laceration to the scalp on May 25, 1956 
and/or cut on the top of head on November 
16, 1961.  Diagnoses should be offered for 
any identified residuals.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.  The AOJ should schedule the Veteran 
for a VA audiological examination.  The 
claims file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
the remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion as to the 
degree of impairment due to the Veteran's 
service-connected bilateral hearing loss 
disability.  A complete rationale should 
accompany any opinion provided.  

6.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


